652 S.E.2d 254 (2007)
Raymond M. ARD, Employee
v.
OWENS-ILLINOIS, Self-Insured Employer, and
AIG Claims Management, Administrator.
No. 220P07.
Supreme Court of North Carolina.
October 11, 2007.
Michael C. Sigmon, Ginny P. Lanier, Cary, for Owens-Illinois, et al.
*255 Fred D. Poisson, Jr., Wadesboro, E. Stewart Poisson, Wilmington, for Ard.
Prior report: ___ N.C.App. ___, 642 S.E.2d 257.

ORDER
Upon consideration of the conditional petition filed on the 17th day of May 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 11th day of October 2007."